t c memo united_states tax_court charles garavaglia and mary ann garavaglia petitioners v commissioner of internal revenue respondent docket no 1351-14l filed date evan h kaploe for petitioners alicia a mazurek for respondent memorandum findings_of_fact and opinion chiechi judge this case arises from a petition filed in response to respective notices of determination concerning collection action s under sec_6320 and or dated date collectively notices of determin- 1all section references are to the internal_revenue_code in effect at all continued ation as supplemented by respective supplemental notices of determination concerning collection action s under sec_6330 dated date collec- tively supplemental notices of determination that respondent issued to petition- ers the issues remaining for decision are are petitioners entitled to interest under sec_6611 for the period date through date with respect to a dollar_figure remittance that petitioner charles garavaglia made by check to a certain u s attorney’s office in connection with a criminal case then pending against him we hold that they are not did respondent accurately calculate under sec_6601 the amount of interest that respondent assessed with respect to each of petitioners’ taxable years and we hold that respondent did continued relevant times all rule references are to the tax_court rules_of_practice and procedure 2in the supplemental notices of determination respondent’s settlement officer acknowledged that respondent did not apply a certain payment by peti- tioners in date in accordance with their instructions or intent and indicated that he took action to apply that payment pursuant to their instructions during his reconsideration of their case on remand consequently interest as provided under sec_6601 was recomputed to reflect his corrective action before continued did respondent abuse respondent’s discretion in determining not to abate under sec_6404 the interest remaining at issue that respondent assessed with respect to each of petitioners’ taxable years and we hold that respondent did not findings_of_fact the facts in this case which the parties submitted under rule have been stipulated by the parties and are so found petitioners charles garavaglia sometimes mr garavaglia and mary ann garavaglia sometimes ms garavaglia resided in michigan at the time they filed the petition we shall sometimes refer collectively to mr garavaglia and ms garavaglia as the garavaglias the garavaglias jointly filed form_1040 u s individual_income_tax_return return for each of their taxable years return and return around date mr garavaglia entered into a plea agreement continued the parties resumed the instant proceeding after that remand 3respondent concedes that petitioners are not liable for interest under sec_6601 for the period date through date with respect to a dollar_figure remittance by check that petitioner charles garavaglia made to a certain u s attorney’s office in connection with a criminal case then pending against him in the u s district_court for the eastern district of michigan u s district_court in which he pleaded guilty to mail fraud under u s c sec_1341 with respect to a fraudulent check that he mailed on date in that plea agreement mr garavaglia also pleaded guilty to conspiracy to defraud the u s government under u s c sec_371 with respect to a false corporate_income_tax return ie form_1120 u s_corporation income_tax return that he filed on or about date on behalf of branch international services percent of the stock of which he and ms garavaglia owned at the time he filed that false return sometimes tax_fraud charges in addition mr garavaglia agreed in the plea agreement that the u s district_court may order him to pay restitution relative to the tax_fraud charges in an amount equal to the tax loss including interest and penalties to be deter- mined by the audit_division of the i r s and the united_states tax_court mr garavaglia further agreed in the plea agreement that the tax loss resulting from the charged tax offenses may be at least dollar_figure w hich amount the defendant mr garavaglia promises to pay prior to sentencing at a time not established by the record before date mr garavaglia remitted a cashier’s check for dollar_figure dated date to the united_states attorney office sometimes mr garavaglia’s dollar_figure check or mr garavaglia’s dollar_figure remittance at a time not established by the record an unidentified person made the notation cr rest on the lower left corner of mr garavaglia’s dollar_figure check on date mr garavaglia’s dollar_figure check was deposited into the u s treasury on date the u s district_court sentenced mr garavaglia to months in prison with three years of supervised release and ordered him to pay restitution to the internal_revenue_service irs of at least dollar_figure with respect to the u s district court’s order that mr garavaglia pay restitution of at least dollar_figure the u s district court’s amended judgment ordered in pertinent part mr garavaglia is ordered to pay an amount in tax loss if any including interest and penalties to be determined by the audit divi- sion of the i r s and the united_states tax_court the defendant has already paid dollar_figure to the internal_revenue_service toward any obligation that he might have in respondent sent to mr garavaglia and one or more related corpora- tions a no-change letter with respect to taxable years through in date one of respondent’s revenue agents revenue_agent com- pleted form_4505 reopening memorandum form or reopening memoran- dum in which the revenue_agent requested approval to reopen the irs’ examina- tion of petitioners’ return and return form_4505 section b1 titled reason for request showed three preprinted reasons for the request the revenue_agent checked the following preprinted reason serious administrative omission resulting in criticism undesir- able precedent or inconsistent treatment in form_4505 section b3 titled narrative justification the revenue_agent stated attached we shall sometimes refer collectively to the reopening memorandum and the attachment thereto as the reopening memorandum the attachment or so-called narrative justification for the revenue agent’s request in the reopening memorandum to reopen the irs’ examination of petition- ers’ return and return stated in pertinent part the key taxpayer is charles garavaglia he is the shareholder of c g labor consultants a k a c g consultants mr gar- avaglia is also the controlling shareholder of several other corporate entities including branch international services cgbmt trans- international and b i s inc the majority of the corporations were involved in the employee_leasing business c g and cgbmt were consulting companies during the years through mr garavaglia was involved in a scheme that involved billing clients for workmen’s compensation insurance based on the actual payroll expense however the corpora- tions acquired the insurance for less than the actual payroll expense the corporations deducted the billed out amount on their corporate returns mr garavaglia benefited sic from the difference in the amount he billed his clients and the amount of insurance he actually obtained mr garavaglia was indicted on several counts by a grand jury in april of he pled guilty to two counts mail fraud against three insurance_companies and the other count was conspiracy which included filing a false corporate return for branch international services the taxpayer was ordered to pay restitution in the amount of dollar_figure to the insurance_companies the taxpayer was also ordered to pay dollar_figure which was held by the department of justice for any additional income_tax assessed by the internal_revenue_service with regard to the corporate return of branch interna- tional services a no_change_letter was issued in for the years through for mr garavaglia and the related corporations including c g this no change has since been determined to be inaccurate as the analysis conducted by the irs was incorrect records have since been re-reviewed which indicate that unreported income exists with regard to c g the ausa reviewed bank records and other books_and_records to ascertain the amounts according to the financial analysis conducted by the ausa the corporations controlled by mr garavaglia benefited sic greatly from the insurance scheme he was operating a review of the garavaglia returns for and reveal that the taxpayer did not pick up this income as a flow-through from c g on date the revenue agent’s director approved the revenue agent’s request to reopen for examination petitioners’ return and return on date mr garavaglia filed a complaint against the united_states in the u s district_court in which he sought the return of mr garavaglia’s dollar_figure remittance on date respondent sent to mr garavaglia in care of joseph falcone an attorney for mr garavaglia a check for dollar_figure dated date and payable to mr garavaglia that check reflected a return of mr garavaglia’s dollar_figure remittance on date and date respectively respondent issued to mr garavaglia and ms garavaglia separate notices of deficiency_notice with respect to their taxable years and mr garavaglia filed a petition with respect to the notice that respondent issued to him and thereby commenced the case at docket no we shall refer to mr garavaglia’s case at docket no as mr garavaglia’s tax_court case ms garavaglia filed a petition with respect to the notice that respondent issued to her and thereby commenced the case at docket no we shall refer to ms garavaglia’s case at docket no as ms garavaglia’s tax_court case on date the court entered a decision in mr garavaglia’s tax_court case that decision stated in pertinent part pursuant to the opinion of the court filed date and incorporating herein the facts recited in the respondent’s compu- tation as the findings of the court it is ordered and decided that there are a sic deficien- cies in income taxes due from the petitioner charles garavaglia for the taxable years and of dollar_figure and dollar_figure respec- tively and that there are additions to the taxes due from the petitioner charles garavaglia pursuant to sec_6663 for the taxable years and of dollar_figure and dollar_figure respectively on date the court entered a decision in ms garavaglia’s tax_court case that decision stated in pertinent part pursuant to the opinion of the court filed date and incorporating herein the facts recited in respondent’s computation as the findings of the court it is ordered and decided that there are a sic deficien- cies in income taxes due from the petitioner mary ann garavaglia for the taxable years and of dollar_figure and dollar_figure respec- tively on date respondent assessed the additional tax imposed on peti- tioners for each of their taxable years and pursuant to the respective decisions that the court entered in mr garavaglia’s tax_court case and ms garavaglia’s tax_court case on the same date respondent assessed interest under sec_6601 on that additional tax for each of those years on date respondent assessed the fraud_penalty under sec_6663 imposed on mr garavaglia for each of his taxable years and pursuant to the decision that the court entered in mr garavaglia’s tax_court case on the same date respondent assessed interest under sec_6601 on that fraud_penalty for each of those years on date the irs issued to petitioners separate final notices of intent to levy and notices of your right to a hearing collectively notices of intent to levy with respect to petitioners’ taxable years and on date the irs received form request for a collection_due_process or equivalent_hearing form from petitioners in form petitioners requested a hearing with the irs’ appeals_office appeals_office in that form petitioners indicated that they disagreed with the filing of the notices of intent to levy and stated government issued a ‘no change’ destroyed all my records then reopened the tax_year s in form petitioners requested an offer-in-compromise as a collection alternative the garavaglias attached to form an attachment in which they stated in pertinent part t here should be no interest from thru because my wife and i posted dollar_figure as required by the irs and they paid no interest on this money and at the same time charged interest and penalty during this time frame as a matter of good_faith i make an offer of dollar_figure to settle this matter because i did make a mistake and listened to my partners on how to handle insurance reports and payments they fled sic out the forms handled the audits and had been working together before i ever got involved with them on what became the scam they used previously to go one step further it was the irs who issued a no change and destroyed the records therefore if there was a liability it should have started from the new filing_date even though down deep i know i owe nothing proof being of the destroying of the medallionized sic checks for the loans that the irs reviewed and issued no change and closed the case in closing the first audit was not started for over years after the money was put up and then it took another years of investigation and review by all required parties and a no change was is- sued on date a settlement officer with the appeals_office settle- ment officer who was assigned to petitioners’ form held a hearing with their authorized representative on date the appeals_office issued to petitioners separate notices of determination with respect to petitioners’ taxable years and each of those notices stated in pertinent part summary of determination the determination of appeals in this case is as follows based on the available information the legal and procedural requirements have been met the proposed enforcement action levy was appropriate and is sustained appeals also made the determination to reject the submitted the sic offer_in_compromise oic dated for the assessed liabilities and for the assessed fraud penalties as a collection alternative each of the notices of determination included an attachment that stated in perti- nent part challenges to the existence or amount of the liability your representative tried to raise the liability issue by submitting the completed form 656-l and he also indicated on the attachment to the form 656-l that the assessed interest is being challenged because neither the decision document nor the computation submitted to the tax_court contemplate the assessment or application of interest per the irm per your representative the decision document and computation clearly demonstrate that interest was not included your representative went on to say that you were not put on the requisite notice that interest would be assessed or accrued on your liabilities he also added that the decision document nowhere mentions that interest will accrue on the liabilities so diakite informed your re- presentative that the decision was entered under rule it was not a stipulated agreement or an agreed_case the so also informed that interests are statutory and should have been expected based on the above information your representative was informed that both the tax_court and the sixth circuit_court addressed the liability issue which included the underlined interest as the result 4attached as an appendix is the complete attachment that the appeals_office included with the notices of determination the liability issue is a precluded issue during this hearing and the submitted form 656-l will not be considered by appeals no other issue was raised on date another settlement officer with the appeals_office held a supplemental hearing with the garavaglias’ representative on date respondent issued to petitioners separate supplemental notices of determination with respect to petitioners’ taxable years and each of those supplemental notices stated in pertinent part the determination summarized below and described in detail in the attachment supplements the notice_of_determination dated date we have also made a determination about your request for abatement of interest and this letter is also your final notice of deter- mination regarding abatement of interest for the purposes of sec_6404 this supplement is being issued pursuant to the order of the tax_court dated date remanding the case to this appeals_office summary of determination you have raised issues regarding the amount of interest that has been charged the interest has been correctly computed in accordance with the provisions of the internal_revenue_code and there is no legal basis for an adjustment to the amounts owed each of the supplemental notices of determination included an attachment that stated in pertinent part summary and recommendation you were issued notice_of_intent_to_levy and right to a hearing for the periods listed above a conference was afforded to your appointed representative by appeals you provided various documents to appeals during the course of the original hearing that was conducted by appeals settlement officer m diakite the file included copies of form_843 requesting abatement of interest form 656-l seeking a compromise based on claims that no interest should be charged and a jointly filed offer_in_compromise in the amount of dollar_figure that was not able to be processed and a subsequent set of two offers you were a party to a joint offer_in_compromise to pay dollar_figure under a concept of effective tax_administration to compromise the joint income_tax debt and a separate offer_in_compromise to pay dollar_figure to compromise the fraud penalties for which only mr garavaglia is liable statements on the form and in supplemental attachments claimed that acceptance of the offers was warranted due to a tax_court decision that did not include any interest provisions the cir- cumstances of mr garavaglia’s indictment for criminal charges your agreement to be audited mr garavaglia having made a payment at or prior to sentencing relative to irs claims a claim that irs determined that your and tax years were audited but a no change decision reached that mr garavaglia filed suit against irs and received mr garavaglia’s dollar_figure prior payment as a result that irs reopened an audit and proposed the deficiencies that irs destroyed records that employees of irs lied in court and that you are seeking fairness in resolving this matter while admitting that you made a mistake in listening to former business partners the form 656s included attachments listing similar claims but adding that irs counsel had failed to follow irm procedures in preparing a decision document for the tax_court ms diakite considered these matters determined matters of liability including interest issues were precluded due to the prior final deter- mination of the tax_court and that it was appropriate to reject the offer in compromises because you had asserted that you have assets in excess of the total amount of liability at issue and your claim of special circumstances did not warrant an acceptance of an offer_in_compromise under effective tax_administration provisions regard- ing economic hardship you were issued a notice_of_determination made a timely petition to the u s tax_court and the matter was remanded for a supplemental hearing in regards to consideration of your health conditions and to consider whether interest liability had been correctly determined settlement officer leonard hanline was assigned to the remanded matter legal and procedural matters were reviewed and it was verified that the tax_liabilities were assessed in accordance with the final_decision of the tax_court and sec_6215 the tax_court finding that it has not previously determined interest within the issuance of a rule decision is affirmed in the order for remand and interest issues are not found to be precluded under any other basis which would be consistent with sec_6330 a memo from irs counsel indicated that irs appeals should provide evidence of the computation of the interest charges that were included in the notices of intent to levy and the tax_court indicated that you were to provide specific challenges of discrepancies in the computa- tion of interest the new settlement officer determined that in addition to the concerns of the court noted above you had provided sufficient information to require appeals to provide you the opportunity to make a specific claim_for_abatement of interest in accordance with irm the previous determination of appeals to reject the offer in compro- mise does not appear to have considered the offer under all possible bases as described in the regulations there is a distinction within the effective tax_administration concept between acceptance of an offer_in_compromise where requiring the full payment of the debt is possi- ble but would cause undue economic hardship to the taxpayers in- volved or a claim that not accepting the compromise would be unfair inequitable your stated positions supporting your offer_in_compromise related claims were not clear as you seemed to incorpo- rate claims that no interest was owed at all and or objecting to the fairness of charging interest while also claiming that you were both near the end of your lives and that the liabilities could not be col- lected if you died before a compromise was accepted your claims that interest is not legally owed and or that interest should not be charged for a specific period or periods of time were considered your claim that interest cannot be charged because the tax_court order dated did not state an amount of interest or a warning that interest was due on the determined deficiencies is without merit your claim that interest should not be charged for a period where the united_states held a payment that mr garavaglia made to the u s attorney’s office as part of a criminal sentencing plea until the date the payment was returned to mr garavaglia without interest is denied the payment at issue was effectively treated as a cash deposit and there is no provision for a suspension or netting of interest under these circumstances the payment at issue involved only the income_tax accounts and could not have any impact on the interest owed on the fraud_penalty accounts there is no apparent legal basis for the abatement of interest based on the facts and circumstances of your case it is not appropriate to accept an offer_in_compromise under effec- tive tax_administration criteria of either economic hardship or equitable grounds you proposed no other collection alternatives the use of levy action to collect the remaining account balances is sustained background mr garavaglia is years old married to mrs garavaglia who i sec_77 years old and there are no other dependents in the household neither of you are known to be currently employed irs records indicate recent income is derived from social_security retirement accounts and many investments in stocks partnerships and closely held entities after filing and paying your and income_tax returns irs opened a criminal investigation of mr garavaglia’s business income and tax related activities this resulted in an indictment of various federal charges and a plea agreement which included guilty pleas to of the charges and sen- tencing which included a restitution order that referenced payment of at least dollar_figure to irs you also agreed to co-operate with irs in an examination to determine your related civil tax_liabilities you have demonstrated that a payment of dollar_figure was remitted to the united_states attorney’s office at or about the time of sentencing and the payment was negotiated on at some later date irs began an examination of your and tax returns you claim that you were told that the audit was com- pleted and that no change was found in your previously reported taxes you claim to have sued irs for a return of the dollar_figure payment and have documented having received such payment in june of you were subsequently issued statutory notices of defi- ciency the notice issued to mr garavaglia was dated and he made a timely petition for redetermination to the u s tax_court the matter was referred to irs appeals for possible settle- ment but ultimately went to trial a notice_of_deficiency to mrs garavaglia was issued and she made a timely petition for redetermination to the u s tax_court the matter was referred to irs appeals for possible settlement but was ultimately joined in the pending tax_court proceeding for mr garavaglia after a lengthy trial the tax_court upheld joint tax_liabilities in the amount of dollar_figure for and dollar_figure for the tax_court also ruled that mrs garavaglia was not liable for accuracy related penalties due to the finding that mr garavaglia was liable for civil_fraud penalties and the law did not allow such stacking of penalties in addition the tax_court ruled that mrs garavaglia was not granted innocent spouse relief the stated tax amounts were based on the statutory notices of defi- ciency and the supporting computation statements provided to the court by irs and shared with your representative prior to entry of the court decision your representative of record affirmed receipt of the computation document and that no alternative computation was submitted on your behalf judge laro issued the tax_court decision under tax_court rule on you did not agree with the tax_court decision and filed an appeal to the u s 6th circuit_court of appeals on irs assessed the tax_deficiency and sec_6663 amounts on sic the tax_court decision was upheld by the u s 6th circuit_court of appeals on you were issued the notice_of_intent_to_levy and right to hearing on by letter dated you were asked to provide the appeals settlement officer with additional documents there were days between the issuance of the request for addi- tional documents noted above and the first scheduled meeting with your representative the meeting was postponed times at the request of your representative and finally held days after the request for information was made a face-to face conference was held between appeals and your ap- pointed representative on after an agreement that a form 656-l could not be considered an effective tax_administration basis form_656 proposing a dollar_figure compromise was submitted with a financial statement form 433-a to ms diakite the offer was submitted including your spouse as a party but such an offer cannot include both joint income_tax liabilities and mr garavaglia’s separate penalty liabilities you then submitted a joint offer for the income_tax liabilities and a separate offer for the penalty accounts the financial statement was provided with attachments listing assets but without any supporting documentation an additional request was made for verification of statements made on the form 433-a but no response was provided all valuations of assets income and expenses were adopted per amounts stated on the form 433-a or supplemental statements that were needed due to the volume of assets disclosed your representative offered to produce additional documentation via fax on but did not do so after being told that disclosed assets were worth dollar_figure whereas the total liability was dollar_figure and no documentation information was provided to warrant accepting this offer under special circumstance consideration you subsequently remitted a payment to satisfy the tax amounts owed for the and tax accounts as well as paying the separate penalty amounts you owed the payment application was not made in accordance with your instructions or intent and has been corrected during the reconsideration of this matter your representative agreed to the credit transfers and has been pro- vided updated account transcripts to show the corrected results by letter dated appeals requested that you provide addi- tional documentation within days you were requested to provide documentation of your health issues including general conditions and severity of them you were requested to provide documentation of your out-of-pocket medical costs for the past years you were pro- vided copies of your prior financial disclosure and asked to update it to document the ownership of the specific assets and note any signifi- cant changes in values you were asked to provide details about your interest abatement claims in accordance with irm and to provide citations of law regulations irm and court decisions which support such claims a copy of the letter was sent to you and to your appointed represen- tative your letter was returned as undeliverable apparently due to you living in arizona during the winter months none of the requested information was provided to appeals before the conference held on at the conference some medical information was provided but some information was withheld due to concerns about a confidentiality agreement for an experimental treatment being administered to you some computations of interest and other documents were submitted to support your claim for interest abatement additional documentation was requested regarding the medical_expenses a copy of the plea agreement to confirm the language of the court order for payment of taxes and additional financial information regarding apparent assets that were not previously dis- closed your representative agreed to provide a response by appeals warned that due to a need to meet the tax court’s timeline for a redetermination documentation would need to be received by there has been no further contact from you or your representative since legal and administrative review settlement officer leonard hanline verified the requirements of any applicable law or administrative procedure were met irs records confirmed the proper issuance of the notice_and_demand notice_of_intent_to_levy and notice of a right to a collection_due_process cdp hearing the tax_court has ruled that there was no expiration of the sec_6501 statutory period for assessment of the deficiency amounts due to meeting an exception for false returns or fraud per sec_6501 an assessment was properly made for each tax or penalty and period listed on the cdp_notice under the provisions of sec_6215 following a determination of the tax_court for the deficiency amounts sustained by the court although a timely appeal was filed to dispute the tax_court determination no bond was filed under the provisions of sec_7485 and therefore the making of assess- ments were not stayed during the appeal the deficiency amounts were subsequently upheld in the decision of the 6th circuit_court of appeals notice_and_demand for payment was mailed to your last_known_address there was a balance due on each of the listed accounts when the notice_of_intent_to_levy was issued interest is owed on taxes and fraud penalties asserted under sec_6663 which sic determined in the prior tax_court decision this is in accordance sic sec_6601 b and e a there is no indication that any cash deposit was made with irs under the provisions of sec_6603 when the statutory_notice_of_deficiency was issued therefore statutory interest continued to accrue during the period of judicial review and thereafter settlement officer hanline had no prior involvement with respect to the specific tax periods either in appeals or compliance settlement officer hanline reviewed the collection file irs records and information you provided his review confirmed that the irs followed all legal and procedural requirements and the actions taken or proposed were appropriate under the circumstances issues you raised collection alternatives requested you requested the collection alternative of an offer_in_compromise to resolve each type of liability on the jointly submitted form_656 you stated that the amount of your offer was dollar_figure from the date of order but then payment terms indicated that the total offer amount was dollar_figure with dollar_figure paid with the offer and the balance of dollar_figure to be paid on day of the 1st month after acceptance the separate form_656 for the penalty accounts proposed paying dollar_figure dollar_figure paid with the offer and the balance to be paid in two installments of dollar_figure on the first day of the first and second months after acceptance the apparent conflict in the joint offer amount and payment terms was not addressed in any known revision to the proposal the joint offer was premised on promotion of effective tax adminis- tration eta and included various statements a statement on form_656 claimed that the tax_court decision of judge laro did not in- clude any provision requiring the payment of interest and the state- ment submitted by the irs attorney on order from the judge also made no statement regarding interest the separate offer was premised on doubt as to collectibility sic claiming there were insufficient income and assets to pay the fraud_penalty debts attachments to the form 656s provided supplemental information which has been largely recounted above in the background informa- tion section but added additional details about claims that irs had purposely destroyed evidence did not restart the audit until after you were given back your payment of dollar_figure that was paid to the united_states attorney’s office that various irs and third parties lied about your situation that you were seeking fairness that you should not have to pay interest between and because you posted a payment as required by irs and should not be charged interest during that period and also claimed that the duration of the audit was too long the proposed offers in compromise were rejected at the time the first notice_of_determination was issued you did not provide any updated financial documentation during the reconsideration period but review of irs information reporting docu- ments indicates that you failed to disclose significant amounts of assets at the time you proposed the offer in compromises specifically there are multiple individual_retirement_accounts with a total value of approximately dollar_figure that were not listed on your original joint financial disclosure in addition to those assets recent activity shows ownership in c g consultants an s_corporation and there are multiple common_stock investments indicated by dividends_paid to you for stocks held in the name of trusts that you and your spouse have created you have not provided copies of the trust documents or listed the assets which are nominally owned by the trusts as indicated by information reports being submitted to irs you originally stated that your joint and separate assets were worth or cost as least dollar_figure as shown on the attached listing additional assets were noted by appeals but a total value could not be ascer- tained without additional investigation your assets appear to have a net_worth of more than double the existing joint tax_liabilities which are comprised solely of late payment penalties and interest totaling dollar_figure and the fraud_penalty interest debts totaling dollar_figure of interest the amounts owed are as of and were shown on transcripts provided to your representative at the conference although your recent year tax returns report large amounts of tax_attributes which minimize your taxable_income it is not apparent that you have insufficient cash_flow to pay all reasonable and necessary living_expenses including medical_care or that payment of such expenses required any significant disposition of assets there was a large increase in the amount of stock_dividends reported as paid to you and or your spouse in and the total amount of documented income is more than sufficient to pay your living ex- penses based on the use of national and local expense standards for such expenses in a household of two people you own two homes which appear to be otherwise unencumbered with the exception of the tax_lien filings there are means of access- ing equity in such properties that would not necessarily require liquidation of them both the definition of financial hardship is described in regulation sec- tion c i c as being where liquidation of assets to pay the outstanding tax_liabilities would render the taxpayer unable to meet basic living_expenses the information available to appeals does not lead to such a conclu- sion and does not support acceptance of an offer_in_compromise under this type of basis alternatively you have claimed that failure to accept an offer_in_compromise would result in an inequity for such issues of public policy and equity to exist other taxpayers would be inclined to see the rejection of the proposal as unfair and it would undermine public confidence in the tax laws you have litigated this matter intensely from the start to the present time despite losing every such attempt you still claim that there is no fair basis for the liability you had multiple opportunities to make earlier payments regarding the proposed deficiencies and penalties and could have avoided a significant portion of the current interest debt an effective tax_administration offer proposal should not be accepted if it would undermine tax compliance including offers from a tax- payer who has taken deliberate actions to avoid payment of taxes irm includes a requirement that offers accepted under public policy or equity grounds must demonstrate that the taxpayer must have acted reasonably and responsibly in the situation giving rise to the liabilities it is determined that the facts and circumstances do not support acceptance of an offer_in_compromise under effective tax adminis- tration public policy or equitable grounds or under any doubt as to collectibility sic standard challenges to the liability the original cdp determination stated that the issue of interest was a precluded liability issue that was incorrect and upon remand of the matter you were asked to provide information to allow consideration of any applicable_interest abatement issues per appeals irm you are precluded by sec_6330 sic from raising issues of liability that were previously subject of a statutory notice of defi- ciency and or sec_6330 ii sic where the liabilities were decided by the tax_court or considered in a prior administrative appeal in the remand order the tax_court judge advised that you should take note that there is no significance to the fact that the decision entered against you in docket number does not include any stated liability for interest since in a deficiency case the tax_court has no jurisdiction over deficiency_interest see smith hook v commissioner t c memo sic slip op pincite since the tax_court did not have jurisdiction over the deficiency_interest in the prior judicial review and you have had no subsequent consideration of the issue the issue of interest abatement is not a precluded issue you have fully paid the joint income_tax deficiencies that were determined in the prior tax_court decision regarding the income_tax accounts you now owe only penalties under sec_6651 and interest due under sec_6601 b sec_6621 sic and sec_6622 sic you have fully paid the sec_6663 sic penalty amounts and now owe only interest due under sec_6601 b sec_6621 sic and sec_6622 sic you have claimed irs should not collect any interest on the deficien- cies as determined by the tax_court you claim that the order of the tax_court was based on a statement prepared by irs counsel and it failed to address any concept of interest being applicable to the deficiency your representative quoted irm sec_35 as support for your claim during the conference with your representative the settlement officer expressed that irm sec_35 is applicable to documents prepared by irs counsel for stipulated agreements of a tax_court matter your representative agreed that your tax_court decision was a rule decision not a stipulated decision your subsequent appeal of that decision is sufficient evidence to show it was not a stipulated decision the settlement officer expressed that while irs will generally include an information statement regarding the effect of the statutory interest that will be charged in addition to an agreed tax_deficiency it is advisory only and not an operating paragraph this is explained in irm sec_35 thus even where an irs procedure directs the inclusion of such a statement it has no legally binding relevance whether it is included or omitted and does not waive the requirements of interest owed based on sec_6601 b and e a your representative stated that he would submit additional support for your position on this matter but failed to do so clearly you did not enter a stipulation to the amount of tax_deficiency as you filed an appeal of the tax_court decision your claim that interest cannot be charged due to omission of a purely advisory paragraph in the tax_court decision has no legal merit which would support an adjustment to the interest owed appeals has provided your representative with an analysis of each tax and penalty account current tax account transcripts and computation information appeals determined that the amount of liability listed on the intent to levy notice dated could be reconciled to the correct amounts based on a review of each account minor discrepan- cies exist only in that the accrual rate for failure to pay penalty changed within the period of the original computation and your partial payment of the tax and fraud_penalty via submis- sion of the initial payment of your offer_in_compromise proposals you have generally claimed that the amount of time before the defi- ciencies were determined was excessive but have not made a specific claim of irs delay or error sec_6404 provides for suspension of interest where irs takes an inappropriate amount of time to complete a tax audit the time frame for completion of an audit was months from the extended due_date of the returns for tax years and how- ever sec_6404 sic precludes a suspension of interest if the case involves fraud the tax_court in docket number sustained a finding of a fraud_penalty under sec_6663 for both and there- fore you do not qualify for an interest suspension based on the duration of the period irs took to determine the tax_deficiency your representative provided copies of a cashier’s check dated 31oct in the amount of dollar_figure and made payable to united_states attorney office the reverse of the check shows it was negoti- ated by the government on feb and deposited for credit to the united_states treasury your representative challenged a description of this payment as being court ordered restitution while the check is notated with a case number and rest your representative claims this was a tax payment made as part of a plea agreement of a criminal case your representative presented a copy of a united_states treasury check no dated in the amount of dollar_figure and made payable to charles l garavaglia c o atty alex nicholaides a member of irs district_counsel in detroit the check has a notation of being a tax_refund for the period some computations of interest were provided to appeals which your representative claimed had been prepared by you one of them showed a computation of interest on the amount of dollar_figure from date to july - with total interest of dollar_figure this seems to be relative to a claim that you should have interest abatement for the period of time that the government held your dollar_figure it appeared somewhat inequitable for the government to have held your dollar_figure for over years before refunding it without any interest and still charge you interest on that same amount during that same period of time initially it could not be determined that your payment to the united_states attorney office qualified as a tax payment as defined by the internal_revenue_code your payment contained no identification of a tax_year or other explanation of how the payment was to be designated between one or more tax years there was no irs account for years or which contained a reference to the credit for your payment however the refund check contains a notation of tax_refund and a possible reference to the tax period research of your account did locate the credit of dollar_figure but it contained a credit date of and was added to the account in the 18th week of it appears that the credit was placed in the tax account to facili- tate the return of your funds after you took action to seek a return of the dollar_figure from irs and or the district_court relative to the mr garavaglia’s plea agreement terms the issue has been described as being caused by the inclusion of a provision that the dollar_figure would be returned if irs issued a no change decision regarding the and tax years the provision has been attributed to mr garavaglia’s legal representatives for the criminal proceeding and described as non-standard the tax_court has already ruled on all claims regarding the tax deficiencies and the irs assessments are legally valid sec_6404 allows abatement of interest where there has been an unreasonable error or delay by an internal_revenue_service employee however this is predicated on there being no significant aspect of such error or delay being attributable to the taxpayer in- volved and only after the irs had contacted the taxpayer with respect to such deficiency or payment it is apparent that mr garavaglia had significant contribution to the issue of the interest owed in that you triggered the refund of your payment but possibly more significant is that you received the funds back prior to the irs notice of the tax_deficiency there is no apparent legal basis which supports an abatement of interest under the provisions of sec_6404 irs has effectively treated mr garavaglia’s payment to the government as a cash deposit as described in revproc_84_58 which preceded sec_6603 and was in effect at the time of your payment per sec_5 interest - part no interest will be allowed or paid on a deposit or any portion of a deposit returned to the tax- payer another computation was presented which showed the amount of interest that you indicate would be owed if interest was charged only from nov - date thru sic date while not specifi- cally explained it appears that this would be the time from when irs notified you of the proposed deficiencies to the date that you submit- ted a payment of those amounts you appear to be claiming that interest should not be owed prior to the irs statutory_notice_of_deficiency issuance on this is not supported where sec_6601 requires that interest be charged from the due_date for payment of the tax at issue which would be for the tax_year and for the tax_year irs actually received the most recent payment on and it has been credited to your accounts to satisfy the tax and penalty amounts determined by the prior tax_court decision your representative indicated a belief that no additional interest could be charged after the date of the payment this is incor- rect as interest continues to accrue and compound on the interest that was owed up to the payment in accordance with sec_6622 after consideration of all claims presented or otherwise reviewed no abatement of interest is appropriate the original determination should have included an explanation of the right to a judicial review of interest by the tax_court per sec_6404 as you are now receiving a review of the interest issue by the tax_court no harm has been caused by the prior omission explaining your extended period to petition the court to review the interest issue the tax_court can review your interest abatement petition only if you meet the net_worth eligibility requirements described below for individual taxpayers - your net_worth must not exceed dollar_figure million as of the filing_date of your petition for review this test treats individuals filing a joint_return as separate taxpayers in this category while it is apparent that you have not provided a full financial disclo- sure it is not clear if your net_worth exceeds the stated limit for a review of interest you raised no other issues balancing analysis while the use of levy action is inherently intrusive you have pro- posed no acceptable collection alternative you did not present a significant portion of the requested documentation to assist appeals in consideration of this matter your requests for relief from interest charges cannot be appropriately granted under the provisions of the internal_revenue_code under these circumstances the use of levy action is the least intrusive collection method available which balances the legitimate right of the government to collect the liabilities at issue with your legitimate concerns regarding intrusiveness the use of levy action is sustained opinion petitioners have the burden_of_proof with respect to each of the three issues that remain for decision that is to say petitioners must establish that they are entitled to interest under sec_6611 for the period date through date with respect to mr garavaglia’s dollar_figure remittance to a certain u s attorney’s office in connection with a criminal case then pending against him see rule a that respondent did not accurately calculate under sec_6601 the amount of interest that respondent assessed with respect to each of petitioners’ taxable years and see rule a and that respondent abused respondent’s discretion in determining not to abate under sec_6404 the interest remaining at issue that respondent assessed with respect to each of petitioners’ taxable years and see sec_6404 113_tc_145 that this case was submitted fully stipulated under rule does not change petitioners’ burden_of_proof or the effect of a failure of proof see rule b 95_tc_82 aff’d 943_f2d_22 8th cir 5see supra note 6see supra note we address first whether petitioners are entitled to interest under sec_6611 for the period date through date with respect to mr garavaglia’s dollar_figure remittance it is petitioners’ position that they are entitled to such so-called overpayment interest in support of their position petitioners first contend that mr garavaglia’s dollar_figure remittance constituted a payment not a deposit by him proceeding on the assumption that they are correct that that remittance constituted a payment not a deposit by mr garavaglia petitioners next contend that because in respondent issued to mr garavaglia a no- change letter with respect to each of his taxable years through until the re-opening of the investigation of taxable years and years later imposing additional liability in the dollar_figure represented an overpayment - that is monies in excess of what was actually due in other words in when the funds were returned it being determined by the respondent that no further monies were due from petitioner s the dollar_figure was not necessary to be applied to any outstanding tax obligation and could be returned fn ref omitted sec_6611 provides that i nterest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 the term ‘overpayment’ has been interpreted to mean any payment in excess of that which is properly due 332_us_524 110_tc_291 n a remittance will be treated as a payment of tax if the remittance is not specifically designated as a deposit in the nature of a cash bond deposit made in response to a tax_liability proposed in for example a revenue agent’s report or a revenue examiner’s report and for the entire amount of the proposed liability see revproc_84_58 sec_4 1984_2_cb_501 however a taxpayer who makes a remittance before a tax_liability has been ascertained is generally presumed to have intended to make a deposit malachinski v commissioner tcmemo_1999_182 wl at aff’d 268_f3d_497 see also revproc_84_58 sec_4 c b pincite remittance treated as a deposit if remitted before the mailing of a notice and taxpayer designates in writing that remittance is intended to be a deposit revproc_84_58 sec_4 c b pincite undesignated remittance not described in section dollar_figure will be treated as deposit if remittance is made before the liability is proposed to the taxpayer in writing eg before the issuance of a revenue agent’s report or a revenue examiner’s report on the record before us we find that petitioners have failed to carry their burden of establishing that mr garavaglia’s dollar_figure remittance before february to the office of a certain u s attorney constituted a payment let alone an overpayment for purposes of sec_6611 in fact we have found facts on the fully stipulated record before us that refute petitioners’ position that they are entitled to interest under sec_6611 for the period date through date with respect to mr garavaglia’s dollar_figure remittance around date mr garavaglia entered into a plea agreement in the u s district_court in which he pleaded guilty to one count of mail fraud under u s c sec_1341 with respect to a fraudulent check that he mailed on date in that plea agreement mr garavaglia also pleaded guilty to conspiracy to defraud the u s government under u s c sec_371 with respect to a false corporate_income_tax return that he filed on or about date on behalf of branch international services percent of the stock of which he and ms garavaglia owned at the time he filed that false tax_return the record does not establish that either of the two counts to which mr garavaglia pleaded guilty in the plea agreement involved or related to petitioners’ taxable_year or in addition mr garavaglia agreed in the plea agreement that the u s district_court may order him to pay restitution relative to the tax_fraud charges in an amount equal to the tax loss including interest and penalties to be deter- mined by the audit_division of the i r s and the united_states tax_court mr garavaglia further agreed in the plea agreement that the tax loss resulting from the charged tax offenses may be at least dollar_figure w hich amount the defendant mr garavaglia promises to pay prior to sentencing at a time not established by the record before date mr garavaglia remitted mr garavaglia’s dollar_figure check dated date to the united_states attorney office at a time not established by the record an unidentified person made the notation cr rest on the lower left corner of mr garavaglia’s dollar_figure check on date mr gar- avaglia’s dollar_figure check was deposited into the u s treasury on date the u s district_court sentenced mr garavaglia to months in prison with three years of supervised release and ordered him to pay restitution to the irs of at least dollar_figure with respect to the u s district court’s order that mr garavaglia pay restitution of at least dollar_figure the u s district court’s amended judgment ordered in pertinent part mr garavaglia is ordered to pay an amount in tax loss if any including interest and penalties to be determined by the audit divi- sion of the i r s and the united_states tax_court the defendant has already paid dollar_figure to the internal_revenue_service toward any obligation that he might have in respondent sent to mr garavaglia and one or more related corpora- tions a no-change letter with respect to taxable years through at the time before date mr garavaglia sent mr garavaglia’s dollar_figure check to the office of a certain u s attorney respondent had not made any determination in a notice_of_deficiency of a deficiency addition to federal_income_tax tax and or penalty for petitioners’ taxable_year or nor had a revenue_agent proposed any deficiency for either of those years in a revenue agent’s report see jones u s pincite winn-dixie stores inc v commis- sioner t c pincite n revproc_84_58 sec_4 on the record before us we find that petitioners have failed to carry their burden of establishing that mr garavaglia’s dollar_figure remittance was a payment not a deposit see malachinski v commissioner wl at see also revproc_84_58 sec_4 assuming arguendo that we had found that petitioners carried their burden of establishing that mr garavaglia’s dollar_figure remittance was a payment not a deposit we find on the record before us that petitioners have failed to carry their burden of establishing that that remittance was a payment in excess of that which was properly due for either or both of petitioners’ taxable years and jones u s pincite in 139_tc_418 aff’d 552_fedappx_250 4th cir we found that a no-change letter that only notifies a taxpayer that the irs made no change to the tax reported for the period in question does not constitute an acknowledgment by the irs that the tax was properly reported for that period where the no-change letter contains no determination to that effect moreover a letter to the taxpayer from the commissioner of internal revenue commissioner accepting the taxpayer’s tax_return for a particular taxable_year does not bar a later determination by the commissioner that there is a deficiency for that year see 64_tc_700 aff’d without published opinion 552_f2d_368 5th cir vlock v commissioner tcmemo_2010_3 wl at the record does not establish that respondent concluded or determined in the no-change letter that respondent sent in to mr garavaglia and certain related corporations with respect to the taxable years through that petitioners had properly reported the tax in each of their return and return it was petitioners’ burden to establish any such contention on the record before us we find that petitioners have failed to carry their burden of establishing that mr garavaglia’s dollar_figure remittance constituted an overpayment for purposes of sec_6611 with respect to either or both of their taxable years and see jones u s pincite winn-dixie stores inc v commissioner t c pincite n we consider next whether respondent accurately calculated under sec_6601 the amount of interest that respondent assessed with respect to each of petitioners’ taxable years and it is petitioners’ position that respon- dent did not accurately calculate that interest we find the record devoid of reliable evidence and petitioners’ briefs devoid of sound argument that support petitioners’ position on the record before us we find that petitioners have failed to carry their burden of establishing that respondent did not properly calculate under sec_6601 the amount of interest that respondent assessed with respect to each of petitioners’ taxable years and we turn finally to whether respondent abused respondent’s discretion in determining not to abate under sec_6404 the interest remaining at issue that respondent assessed with respect to each of petitioners’ taxable years and it is petitioners’ position that an admission in the reopening memorandum and the attachment thereto by the commissioner’s employee the revenue_agent that an error occurred in when the irs sent mr garavaglia a no-change letter with respect to each of his taxable years through in conjunction with an excessive period of time should prove a ministerial error 7see supra note 8see supra note within the meaning of sec_6404 in support of their position petitioners allege since the plea agreement in and the payment of taxes in the amount of dollar_figure mr garavaglia’s dollar_figure remittance as part of his plea agreement in the u s district_court in addition to full payment in the respondent has committed a multitude of errors that range from borderline fraud destruction of evidence to negligence the delays caused were unreasonable and were prevent- able if the respondent used caution and followed procedure the facts are that the respondent committed errors and omis- sions and it resulted in delays t he court should abate or adjust the interest with respect to their taxable years and we note initially that in advancing their position under sec_6404 petitioners rely on various factual contentions regarding inter alia alleged errors and delays by respondent most of which are not supported by the fully stipulated record in this case to the extent that in advancing their position petitioners rely on any factual contentions that are not supported by the record we have disregarded those contentions sec_6404 permits the commissioner to abate interest on any deficiency attributable in whole or in part to any error or delay by an officer or an employee of the irs acting in his or her official capacity in performing a ministe- rial act as pertinent here sec_6404 provides that for purposes of sec_6404 an error or delay shall be taken into account only if no significant aspect of such error or delay described in sec_6404 can be attributed to the taxpayer involved and after the internal_revenue_service has contacted the taxpayer in writing with respect to such deficiency to which sec_6404 refers the secretary_of_the_treasury issued temporary regulations under sec_6404 which apply for petitioners’ taxable years and and which provided the following definition of the term ministerial_act for purposes of sec_6404 b ministerial act-- definition the term ministerial_act means a procedural or mechanical act that does not involve the exercise of judgment or discretion and that occurs during the pro- 9congress amended inter alia sec_6404 in the taxpayer bill of right sec_2 pub_l_no sec_301 sec_110 stat pincite effective for interest accruing with respect to inter alia deficiencies for taxable years that began after date sec_6404 as amended which does not apply for petitioners’ taxable years and permits the commissioner to abate interest on any deficiency attributable in whole or in part to any unreasonable error or delay by an officer_or_employee of the internal_revenue_service acting in his official capacity in performing a ministerial or managerial act 10the secretary_of_the_treasury promulgated final regulations under sec_6404 which do not apply for petitioners’ taxable years and but which apply for taxable years that began after date see sec_301_6404-2 proced admin regs cessing of a taxpayer’s case after all prerequisites to the act such as conferences and review by supervisors have taken place a decision concerning the proper application of federal tax law or other federal or state law is not a ministerial_act sec_301_6404-2t b temporary proced admin regs fed reg date we consider petitioners’ contention that the reopening memorandum shows that respondent made a ministerial error in within the meaning of sec_6404 when respondent issued a no-change letter to mr garavaglia and one or more related corporations with respect to taxable years through in the attachment to his reopening memorandum the revenue_agent states a no_change_letter was issued in for the years through for mr garavaglia and the related corporations including c g this no change has since been determined to be inaccurate as the analysis conducted by the irs was incorrect records have since been re-reviewed which indicate that unreported income exists with regard to c g the ausa reviewed bank records and other books_and_records to ascertain the amounts according to the financial analysis conducted by the ausa the corporations controlled by mr garavaglia benefited sic greatly from the insurance scheme he was operating a review of the garavaglia returns for and reveal that the taxpayer did not pick up this income as a flow-through from c g on the record before us we find that respondent’s sending in a no- change letter to mr garavaglia and certain related corporations to which the revenue_agent referred in his reopening memorandum was a substantive error not a ministerial error within the meaning of sec_6404 and the temporary regulations thereunder on the record before us we find that petitioners have failed to carry their burden of establishing that the interest remaining at issue is attributable in whole or in part to any error or delay by an officer_or_employee of the irs acting in his or her official capacity in performing a ministerial_act on that record we further find that petitioners have failed to carry their burden of establishing that respon- dent abused respondent’s discretion in determining not to abate under sec_6404 the interest remaining at issue that respondent assessed with respect to each of petitioners’ taxable years and dollar_figure we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot 11see supra note to reflect the foregoing and concessions of the parties an appropriate decision will be entered appendix attachment to letter - charles l maryann garavaglia type of tax period date of levy no- tice fraud_penalty fraud_penalty date cdp request was re- ceived summary and recommendation taxpayers filed a request for a collection_due_process_hearing under internal_revenue_code irc sec_6330 following receipt of letter notice_of_intent_to_levy and notice of your right to a hearing the request was timely the determination of appeals in this case is as follows based on the available information the legal and procedural requirements have been met the proposed enforcement action levy is appropriate and sustained appeals also made the determination to reject the submit- ted offer_in_compromise oic dated for the assessed liabilities and for the assessed fraud penalties as a collection alternative brief background the cdp_notice was for your and form_1040 income_tax liabilities a review of computer transcripts indicate the liability for the periods at issue resulted from self assessed returns followed by additional assessments dated resulting from the audit of the periods at issue fraud_penalty was also assessed for both periods against mr garavaglia on you did not have enough withholding or estimated_tax payment credit to satisfy the liabilities irs sent notices that requested the payment of the balance due the letter above was issued with the deadline of a completed form request for a collection_due_process or equivalent_hearing was received on on a hearing appointment letter was issued scheduling a face to face meeting for this letter advised that you provide the following documents before the conference the completed form_656 with the required attachments current income and expenses statement for your busi- nesses with the list of all assets the encumbrance and ownership_interest information current quarterly statement for all investment and ira accounts and the bank statements for the last months on your representative evan h kaploe called settle- ment officer so diakite to discuss case related issues and it was decided that the face to face meeting will be held on on your representative evan kaploe met with so diakite at the scheduled time to conduct the conference for the request due process hearing the appeals’ process as it relates to due process cases was explained the so informed the representative that the review of the administrative files reveals that the compliance function followed and met all legal and procedural requirements when the letter was issued your representative was informed that that the review of the form reveals a request for an oic as a collec- tion alternative and the completed form 656-l was submitted but the liability issue was previously reviewed and affirmed by both the tax_court and the sixth circuit_court based on those facts the so in- formed that the liability issue is a precluded issue during this cdp hearing as the result appeals will not consider the submitted form 656-l your representative agreed and submitted another completed form_656 based on datc for the joint liabilities he promised to submit the processing fee and the initial payment for the joint offer and another form_656 for the fraud penalties assessed against mr garavaglia with all required attachments on discussion and analysis verification of legal and procedural requirement with the best information available the requirements of various applicable law or administrative procedures have been met the assessments were made on the applicable collection_due_process_notice periods per sec_6201 and sec_6653 sec_6321 provides for a statutory lien when a taxpayer neglects or refuses to pay a tax_liability after notice_and_demand sec_6303 requires notice_and_demand be given within days after making assessment of a tax notice can be sent by mail to the taxpayer’s last_known_address transcripts show this notice was sent to you via regular mail for the periods at issue there was a balance due when the collection due pro- cess notice was issued per sec_6322 and sec_6331 sec_6331 requires that the service notify a taxpayer at least days before a notice_of_levy can be issued i sec_6330 provides that no levy may be made unless the service notifies a taxpayer of the opportunity for a hearing with appeals a final notice_of_intent_to_levy was mailed to you on the statute for collection has been suspended since you were given the opportunity to have a hearing and raise any relevant issue relating to the unpaid tax or the proposed levy action at the hearing in accordance with sec_6330 the settlement officer assigned to hear your case has had no prior involvement with respect to these liabilities either in a previous appeals hearing or in compliance activities the compliance function followed all legal and proce- dural requirements and the proposed levy action is ap- propriate under the circumstances issued raised by the taxpayer you checked an offer_in_compromise oic on the form as a collection alternative you submitted the completed form_656 with attachments to compro- mise the liabilities on and for the assessed fraud penalties on pursuant to sec_7122 the offers based upon doubt as to collectability were submitted for the follow- ing assessments for the joint liabilities the offer was a joint offer in the amount of dollar_figure an initial payment of dollar_figure was made when the offer was submitted and the remaining dollar_figure will be paid a month after acceptance for the assessed fraud penalties this offer was submit- ted for mr garavaglia only it is a lump sum offer of dollar_figure an initial payment of dollar_figure was made when the offer was submitted and the remaining dollar_figure will be paid two months after acceptance during the review process additional information was provided to evaluate the ability to pay appeals’ review showed that the reason- able collection potential rcp is more than the offered amount the provided financial statement shows that you have the ability to fully satisfy the liabilities based on the following facts the total equity in the assets is over dollar_figure the total liability as of is dollar_figure in addition appeals reviewed your files in order to determine if there were any exceptional circumstances that warrant accepting these offers but there were none per the internal_revenue_manual unless special circumstances exist offers will not be accepted if it is believed that the liability can be paid in full as a lump sum or by installment payments extending through the remaining statutory period for collection or other means of collection based on the facts as stated above your representative was informed that the offers will be rejected because you have the financial ability to fully satisfy the liabilities at issue collection alternative no acceptable collection alternative was requested challenges to the existence or amount of the liability your representative tried to raise the liability issue by submitting the completed form 656-l and he also indicated on the attachment to the form 656-l that the assessed interest is being challenged because neither the decision document nor the computation submitted to the tax_court contemplate the assessment or application of interest per the irm per your representative the decision document and computation clearly demonstrate that interest was not included your representative went on to say that you were not put on the requisite notice that interest would be assessed or accrued on your liabilities he also added that the decision document nowhere mentions that interest will accrue on the liabilities so diakite informed your representative that the agreement was entered under rule it was not a stipulated decision or an agreed_case the so also informed that interests are statutory and should have been expected based on the above information your representative was informed that both the tax_court and the sixth circuit_court addressed the liability issue which included the underlined interest as a result the liability issue is a precluded issue during this hearing and the submit- ted form 656-l will not be considered by appeals no other issue was raised balancing efficient collection and intrusiveness based on the case file and the information secured during the confer- ence the proposed levy action was appropriate under the circum- stances no acceptable collection alternative was raised the com- pliance division may continue to investigate and collect this debt this action is necessary to provide for the efficient collection of the taxes despite the potential intrusiveness of enforced collection
